  Case 13-81453      Doc 41       Filed 11/16/18 Entered 11/16/18 09:18:04           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DEBRA L. FIORETTO                     §       Case No. 13-81453
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/24/2013.

       2) The plan was confirmed on 09/09/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 09/05/2018.

       6) Number of months from filing or conversion to last payment: 64.

       7) Number of months case was pending: 66.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $2,500.00.

       10) Amount of unsecured claims discharged without full payment: $55,970.86.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-81453      Doc 41       Filed 11/16/18 Entered 11/16/18 09:18:04          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 12,590.79
      Less amount refunded to debtor(s)                         $ 25.53
NET RECEIPTS                                                                       $ 12,565.26



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 903.51
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 4,403.51

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid         Paid
BALSLEY & DAHLBERG LLP              Lgl      3,500.00    3,500.00       3,500.00    3,500.00         0.00
PRA RECEIVABLES MANAGEMENT,         Sec      6,800.00   10,200.00       6,800.00    6,800.00     1,361.75
PRA RECEIVABLES MANAGEMENT,         Uns      6,313.00    2,717.13       6,117.13        0.00         0.00
INTERNAL REVENUE SERVICE            Pri          0.00   16,923.28           0.00        0.00         0.00
INTERNAL REVENUE SERVICE            Sec          0.00    2,620.00           0.00        0.00         0.00
INTERNAL REVENUE SERVICE            Uns          0.00   26,526.52           0.00        0.00         0.00
AAA COMMUNITY FINANCE I             Uns      1,371.78    1,338.35       1,338.35        0.00         0.00
BANQUET FINANCIAL LLC               Uns      1,750.16         NA             NA         0.00         0.00
ALL CREDIT LENDERS                  Uns      1,108.99      782.00         782.00        0.00         0.00
CREDIT PROTECTION DEPOT             Uns        748.98         NA             NA         0.00         0.00
CREDITORS PROTECTION SERVICE        Uns         37.88         NA             NA         0.00         0.00
ENHANCED RECOVERY CORP              Uns         62.12         NA             NA         0.00         0.00
FIAT FINANCIAL MONEY CENTER         Uns      3,289.39         NA             NA         0.00         0.00
MEDICAL - DENTAL - HOSPITAL         Uns        437.00         NA             NA         0.00         0.00
VILLAGE OF POPLAR GROVE             Uns        148.60      351.52         351.52        0.00         0.00
MUTUAL MANAGEMENT SERVICES          Uns      9,553.39         NA             NA         0.00         0.00
RMH PATHOLOGISTS LTD                Uns         84.12         NA             NA         0.00         0.00
ROCKFORD HEALTH PHYSICIANS          Uns         44.97         NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-81453      Doc 41       Filed 11/16/18 Entered 11/16/18 09:18:04      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
ROCKFORD HEALTH SYSTEM              Uns         20.32         NA          NA        0.00       0.00
ROCKFORD HEALTH SYSTEMS             Uns      1,739.45         NA          NA        0.00       0.00
ROCKFORD HEALTH SYSTEMS             Uns      2,752.52         NA          NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns         12.95   21,106.94   21,106.94       0.00       0.00
ROCKFORD RADIOLOGY ASSOC            Uns         22.75         NA          NA        0.00       0.00
RUSHMORE SERVICE CENTER             Uns        440.78         NA          NA        0.00       0.00
SURGICAL ASSOC OF NO IL             Uns        463.50         NA          NA        0.00       0.00
PREMIER BANKCARD/CHARTER            Uns          0.00      440.78      440.78       0.00       0.00
SECURITY FINANCE                    Uns          0.00      888.00      888.00       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00    3,498.81    3,498.81       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-81453      Doc 41       Filed 11/16/18 Entered 11/16/18 09:18:04     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 6,800.00       $ 6,800.00         $ 1,361.75
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 6,800.00       $ 6,800.00         $ 1,361.75

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 34,523.53           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,403.51
       Disbursements to Creditors               $ 8,161.75

TOTAL DISBURSEMENTS:                                            $ 12,565.26




UST Form 101-13-FR-S (9/1/2009)
  Case 13-81453        Doc 41      Filed 11/16/18 Entered 11/16/18 09:18:04               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
